                                                          1   JAMES P. KEMP, ESQUIRE
                                                              Nevada Bar No. 006375
                                                          2   KEMP & KEMP, ATTORNEYS AT LAW
                                                          3   7435 W. Azure Drive, Suite 110,
                                                              Las Vegas, NV 89130
                                                          4   (702) 258-1183 tel./(702) 258-6983 fax
                                                              jp@kemp-attorneys.com
                                                          5   Attorney for Plaintiff Deborah Carroll
                                                          6
                                                                                       UNITED STATES DISTRICT COURT
                                                          7
                                                                                              DISTRICT OF NEVADA
                                                          8
                                                              DEBORAH CARROLL,                                 )   Case No. 2:18-cv-00960-JCM-BNW
                                                          9                                                    )
                                                                                       Plaintiff,              )   STIPULATION AND ORDER TO
                                                         10
                                                                                                               )   EXTEND TIME FOR PLAINTIFF
                                                         11   v.                                               )   TO RESPOND TO
                                                                                                               )   DEFENDANTS’ MOTION FOR
                                                         12   LADAH LAW FIRM PLLC; and RAMZY                   )   SUMMARY JUDGMENT
                                                              LADAH;                                           )       (SECOND REQUEST)
                                                         13
              Tel. (702) 258-1183 ♦ Fax (702) 258-6983




                                                                                                               )
                   7435 W. Azure Drive, Suite 110
                   LAS VEGAS, NEVADA 89130




                                                         14                       Defendants.                  )
KEMP & KEMP
                      ATTORNEYS AT LAW




                                                              ____________________________________
                                                         15

                                                         16          The parties, by and through their respective counsel, hereby stipulate to extend the time
                                                         17
                                                              for Plaintiff to respond to the Defendant’s Motion for Summary Judgment (ECF No. 22) from
                                                         18
                                                              the current due date of Monday, October 28, 2019 through and including Monday, November
                                                         19
                                                         20   18, 2019.

                                                         21          This is the second request for an extension of this deadline. The parties provide the

                                                         22   following information to the Court regarding the proposed extension of time:
                                                         23
                                                                          1. Plaintiff’s counsel underwent surgery on October 18, 2019 and the recovery
                                                         24
                                                                             process has been slower than anticipated and he has been restricted from
                                                         25
                                                                             working since that date with instruction specifically not to undertake any tasks
                                                         26
                                                         27                  that require concentration or sign any important documents.

                                                         28

                                                                                                               1
                                                          1   2. Plaintiff’s counsel was only able to work two half days in the past week and
                                                          2         that was mostly occupied by meetings with clients and catching up on the
                                                          3
                                                                    mail.
                                                          4
                                                              3. Plaintiff’s counsel still has a Ninth Circuit Brief due on November 4, 2019.
                                                          5

                                                          6   4. Plaintiff’s counsel has a workers’ compensation Judicial Review appellate

                                                          7         brief due October 28, 2019.

                                                          8   5. Plaintiff’s counsel has a motion to dismiss response due on October 30.
                                                          9
                                                              6. Plaintiff’s counsel is in the process of drafting three complaints on new
                                                         10
                                                                    matters.
                                                         11
                                                              7. Plaintiff’s counsel has numerous client meetings, administrative hearings, and
                                                         12

                                                         13         depositions scheduled in the coming weeks.
              Tel. (702) 258-1183 ♦ Fax (702) 258-6983
                   7435 W. Azure Drive, Suite 110
                   LAS VEGAS, NEVADA 89130




                                                         14   8. Plaintiff’s counsel has to travel to Los Angeles for a Mediation on October 30.
KEMP & KEMP
                      ATTORNEYS AT LAW




                                                         15         He also has several ENE sessions and a Nevada Supreme Court Settlement
                                                         16
                                                                    Conference in the next few weeks.
                                                         17
                                                              9. Plaintiff’s counsel has also not had time to meet with the Plaintiff in this case
                                                         18

                                                         19         to work on preparing the summary judgment response. She has been provided

                                                         20         copies of the materials and is looking at it. It is expected that due to the nature

                                                         21         of the other evidence in the case an extensive declaration will need to be
                                                         22
                                                                    prepared for Ms. Carroll. The Opposition will be very detail and fact oriented
                                                         23
                                                                    and will take many hours to complete.
                                                         24
                                                              10.           Meanwhile Defense counsel has informed Plaintiff’s counsel regarding
                                                         25

                                                         26         his own heavy workload, including three ENE sessions in a four day period in

                                                         27         early November, and requested that the opposition deadline be moved out to
                                                         28

                                                                                                       2
                                                          1                    after November 15 to accommodate his workload as well. Thus the parties
                                                          2                    have chosen November 18, 2019 as that is a Monday and will give counsel the
                                                          3
                                                                               weekend to finish up the opposition if necessary.
                                                          4
                                                                       This stipulation to extend the deadline is made in good faith and not for purposes of
                                                          5

                                                          6   delay.

                                                          7   October 28, 2019.

                                                          8    KEMP & KEMP                                   FISHER & PHILLIPS LLP
                                                          9

                                                         10    By: /s/ James P. Kemp, Esq.                   By: /s/ Scott M. Mahoney, Esq.
                                                                  7435 W. Azure Dr.                             300 South Fourth Street
                                                         11       Suite 110                                     Suite 1500
                                                                  Las Vegas, Nevada 89130                       Las Vegas, Nevada 89101
                                                         12
                                                                  Attorneys for Plaintiff                       Attorneys for Defendants
                                                         13
              Tel. (702) 258-1183 ♦ Fax (702) 258-6983
                   7435 W. Azure Drive, Suite 110
                   LAS VEGAS, NEVADA 89130




                                                         14
KEMP & KEMP
                      ATTORNEYS AT LAW




                                                                                                     IT IS SO ORDERED:
                                                         15

                                                         16

                                                         17                                          HON. JAMES C. MAHAN, DISTRICT JUDGE

                                                         18                                                   October 30, 2019
                                                                                                     Dated:______________________________
                                                         19
                                                         20

                                                         21

                                                         22

                                                         23

                                                         24

                                                         25

                                                         26
                                                         27

                                                         28

                                                                                                                3
